Citation Nr: 1533279	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a RO decision of January 2012.  In July 2014, the Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's service-connected depression and low back disability proximately causes or contributes to his erectile dysfunction.


CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303. 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During the July 2014 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence to support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

The Veteran contends that his erectile dysfunction is secondary to his service-connected depression/anxiety disorder and his low back disorder.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

During the July 2014 hearing, the Veteran testified that he initially began experiencing erectile dysfunction about ten years prior, but that he had only sought medical care for the problem during the past three years.  He also testified that medication was not helping his situation.

The evidence of record contains several conflicting medical opinions.  In January 2011, a VA examiner opined that while the Veteran's anxiety and depression most likely did not cause his erectile dysfunction, other factors, to include his advancing age, his low back condition, (severe spinal stenosis noted at L3-L4 and L4-L5 requiring surgical intervention and with numbness from the waist down), hyperlipidemia, hypertension, diabetes, and low testosterone level all likely contributed to the problem in some degree.  The examiner also explained that the exact etiology of erectile dysfunction is not always identifiable or may often be attributable to multiple etiologies.

In August 2012, the Veteran's long-time VA primary care submitted the opinion that it is more likely than not that the Veteran's depression and spinal arthritis contribute to his long-standing erectile dysfunction.  

In December 2013, a VA physician reviewed the file and rendered the opinion that given the Veteran's many non-service connected possible etiologies, it was less likely that his depression or back disability contributed to his erectile dysfunction. 

In short, this is a complex medical question, over which qualified medical experts disagree.  As all of the experts are competent, the Board chooses to accord greater probative weight to the opinion provided by the Veteran's long-time treating physician, especially as it is supported by the explanations set forth by the January 2011 VA examiner, as to the inherent difficulty in identifying the cause of this particular disability, and as to the likelihood that the Veteran's low back disability played a contributing role in the problem.  

Based upon the positive medical opinion from the Veteran's treating physician, as well as the opinion from the January 2011 VA examiner, to the effect that the Veteran's service-connected low back disability contributed to his erectile dysfunction, and according the Veteran every benefit of the doubt, as required by law, the Board holds that service connection for erectile dysfunction is warranted.  







Continued on next page


ORDER

Service connection for erectile dysfunction is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


